Case 1:19-cv-04803-EK-SJB Document 6-3 Filed 08/23/19 Page 1 of 4 PageID #: 40




               EXHIBIT
                                    2
Case 1:19-cv-04803-EK-SJB Document 6-3 Filed 08/23/19 Page 2 of 4 PageID #: 41




                                                                                                                                4.1&. ?"018
     ûraup : Àll {$!,111i1å1)
                                                                                                                               fi:14
            739                STAR¿ EHCORE      Ht    - n Could Hâppen ìo You


      G      roo               STÀRZ EÀST      H0   -A6hv$ Evll Oead

      S      ror               STARZ ESGE      HÞ   - The Loqd of the Ring6: The


       $     roz                STÀRU C|î.¡EMA    HD -rhû        wilde Weddlns

       @      rug               Sl$   M0VIE$ ÊAMILY .$rør<s
        Eru                     SKY MOVIES     S*AIüA       . ColtarerotBeauty

        S ror                   $NY MOVIËS ACTION           "   Ghosr Rider

        B ro¡                    Sl(Y ÈitOVlES PREMIERË .Jueì chsrtie
                                                                                               CINEMAX 5 STAR HÐ
        $ ror                    SKY MOVIES     COMË0Y - Absdsrery            Fobutc'üs; Ths
                                                                                               Space Cowboys
        E       ree              St{Y MOVIES M0DSRN GRËATS .Deâd po€re                         t:50- 12Í5

          $ rol                  $l(Y MOVIES HORROR - cod¿i[a (1eegi
          Sno                     SKY MOVlf,S THRII-LËR          -Ihe   Huot For Red

          E n't                   SICY   M0VlEg SEIECT - ¡ire Sors Of KatÈ           Etdor
                                                                                               12;05   Ihr   gl$es Brc,ìhÕrs
                                                                                               1420 C0od i¡{¡l¡ iilnliñS

                m     ðsscÉg¡aåru
                                                        I       c{^¡{€(tocd
                iîl   cqo{rp                                                                        f,ß r¡yo¡¡r€
Case 1:19-cv-04803-EK-SJB Document 6-3 Filed 08/23/19 Page 3 of 4 PageID #: 42




                            :iå1)                                                                                                            lkt       I ,
       Grsrlp : /r1l (351/1
                                                           -The glues grothers
       B ?58                    clN['t'rlAÏ 5 STåR HD
         ?5e                    srÀRz ËI{CORET{Ð          'Rounders


                                                                    Rlngs: The
                 761                STÀil¿ ËDGt HD 'Th€ Lsrd of the

          $ roz                     STARZ CINÊ$åÀ    HÜ   'Raclrel Gelthg Marded


          B ,us                     8l$   MÛViåS FAIå|LT - ôulllver'sTravels

          Br*                        $tßl MOVIES ORAlrliÂ 'Oollat€rol sesutv

           S ru¡    ron              SKY $¡O\rlES AçTIOH - Ghos Rtde¡

           B rol                      91ry låOVlåS PAËMERE 'Juôl cherlio                     STARZ EAST Hü
              $                       3Kf MOVIËS SOMEOY ',Abstlutelv Fãh¡lous:The            Howards Ënd
                                                                                             1t:3.¡l -   tzûl
  1
              $ rot                    Stfl MOVIES MODERII GREAT$ 'oead Po€ts                lî rìswêko     of Mrs wttcox's deslh h th€ wkIt6rof   l9ró,
              Sxo                      çKf l,tOVlES }IÐRROR - geoY'utf                       her lâm¡ly ls lurlhûrthrown ry har finêl .equosl regatdlng
                                                                                             Hoüårdr Ëüt As 1 907 deìvnå the Schlegd6 are ûrven å
                 Sïu                   $lçY MwIIS TttRlLLfR'
                                                               palrlûl Gåmes
                                                                                             1e31 TÕpcrn

  i
                 Enr                    SKY MOVI€S    $çLËCT "rhs      Soñr Of Xotlo gldåf   1423'i¡¡+Cr¡fl

  t:                   lß   Eüï$.g¿rrcr                      I   cår,¡*terro{¡(                     EËå r¡¡,ût{rs
Case 1:19-cv-04803-EK-SJB Document 6-3 Filed 08/23/19 Page 4 of 4 PageID #: 43
